DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This final office action is in response to the communication received on 25 July 2022.  Amendments to claims 1, 11, 12, are acknowledged and have been carefully considered.  Claims 3 and 8 are cancelled.  Claims 1, 2, 4-7, and 9-12 are pending and considered below.         

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4-7, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodriguez (20170286765) in view of Anderson (11,379,855).

Claims 1, 11, and 12:	Rodriguez discloses a computer-implemented method, storage medium, and system of isolating personally-identifiable information (PII), comprising: 
at a server system including one or more processors and memory storing one or more programs for execution by the one or more processors ([30-37, Fig. 1A]): 
receiving a first set of data that corresponds to a first entity, wherein the first set of data includes PII of a first user associated with the first entity ([5 “scanning or capturing, by an application on a client device, the image of the first physical identification document and transmitting the image to the authentication manager,” 52 “client device can capture an image of a candidate ID and upload the image to an authentication server of the system,”]); 
modifying the first set of data by removing the PII of the first user ([105 “hashing manager 900 can encrypt the parsed PII by applying a cryptographic hash function to the PII. The cryptographic hash function can include secure hash algorithm (SHA) 1, SHA 2, SHA 3, message-digest (MD) 5, MD 6, or other hashing functions,” 106, 107]);
training, using a machine learning system, a first authentication model for the first entity, including generating a first set of one or more values that correspond to the modified first set of data, wherein the first set of one or more values does not include PII ([98 “authentication manager can include a machine learning algorithm that is configured to determine whether the extracted characteristics match those extracted from known valid ID documents,” 101 “digest is generated by processing the PII with a hashing function to generate an encrypted hashed key. For any unique PII input into the hashing function, the process generates a unique digest of a predetermined length,”]); 
receiving a second set of data that corresponds to a second entity ([96 “capture an image of the front and back of an ID document….authenticator application 212 can remove the background and other portions of the images from the captured image to leave substantially only the ID document in the captured image,” 111 “first set of characteristics and a second set of characteristics. The first set of characteristics can any of the physical characteristics of the ID document….second set of characteristics can include a name, an address, a social security number, an identification number, banking information, a date of birth, a driver's license number,”]); 
receiving, from a third user, authentication information for a transaction that corresponds to the second entity ([3 “personal identifiable information can be useful in processes such as client enrollment, mobile device management, identification processes, and transaction audits,” 36, 37, 54 “system 200 can also include one or more client devices 102. Each client device 102 executes an instance of the authenticator application 212. Each client device 102 may include a camera 214 for scanning or otherwise reading an ID document 216 (also referred herein as ID cards),” 96-99]);  Examiner Note: Examiner, under a broadest reasonable explanation, considers the disclosures of Rodriguez with respect to scanning and verifying the identifications of multiple user identification information during multiple transactions to include first, second, and third users as claimed.
using the second set of one or more values to determine an authentication result that corresponds to the authentication information ([99 “authenticator application displaying a valid determination after determining a presented ID document is valid. As illustrated, the authenticator application can also display additional information, such as the classification and personal information either determined by the authenticator server or extracted from the barcode on the ID card,”]); and
transmitting the authentication result to a remote device ([35 “server 106A can then present a response to the client's request using a web interface, and communicate directly with the client 102 to provide the client 102 with access to an identified application,” 95 “authenticity determination can be transmitted to a client device for display,” 99]). 
Rodriguez does not explicitly disclose, however Anderson discloses:
training, using the machine learning system, a second authentication model for the second entity (6:15-20 “transaction history, day and time of a transaction, a location of the transaction, a user name, a business entity name, a merchant category code,” 14:17-40 “fraud services application circuit 314 or the case management system 308 can be structured to direct fraud cases relating to credit card transactions to a category queue associated with credit card transaction cases, direct fraud cases relating to debit card transaction cases to a category queue associated with debit card transaction cases,”), distinct and trained separately from the first authentication model for the first entity (16:15-33 ”Different models can be selected and used based on certain characteristics of the transaction in question. For example, models can be based on whether a debit card is present for the transaction, whether a credit card is present for the transaction, whether a user is present at a merchant location during the transaction, economic models, and/or any other model type that may be useful for prioritizing fraud cases,” 16:34-48), including generating a second set of one or more values that correspond to the second set of data (i.e., transaction data related to a second entity or merchant as per spec. para. [24]), wherein the second set of one or more values is determined using at least a portion of the first set of one or more values (18:15-29 “Different models can be selected and used based on certain characteristics of the transaction in question,” 20:59-67, 21:1-4 “updated priority score can be a lower value when a PIN code and a date of birth is provided during an authentication process, rather than just a date of birth,” 22:21-31 “rule can be configured to use any type of non-transactional information for determining an updated priority score and/or an automatic action. In some embodiments, an indication of travel of an account holder can be determined based on a user device (e.g., the user device 126) associated with the account holder, such as information relating to a cellular network connection of the user device, a Wi-Fi connection, IP addresses, MAC addresses, proxies, firewalls, VPN software, software and hardware configurations, a GPS position, assisted or synthetic GPS data, web traffic data,”); 
Therefore it would be obvious for Rodriguez to train, using the machine learning system, a second authentication model for the second entity, distinct and trained separately from the first authentication model for the first entity, including generating a second set of one or more values that correspond to the second set of data, wherein the second set of one or more values is determined using at least a portion of the first set of one or more values as per the steps of Anderson to continuously update and train authentication models related to various entities and various users in a manner that incorporates a range of data including PII and non-PII and thus improving the implementation and application of the models, resulting in more precise and secure transaction management and likely increased customer satisfaction and participation. 

Claim 2:	Rodriguez in view of Anderson discloses the method as for Claim 1 above, and Rodriguez further discloses wherein the first set of data includes personally identifiable information of a first user associated with the first entity and the second set of data includes personally identifiable information of a second user associated with the second entity ([102 “authenticator server 201 also includes a database 206 that stores a data structure of priori knowledge sets 208 that are used to analyze IDs,” 103]). 

Claim 4:	Rodriguez in view of Anderson discloses the method as for Claim 1 above, and Rodriguez further discloses wherein the authentication information includes an image of an authentication document ([52]).  

Claim 5:	Rodriguez in view of Anderson discloses the method as for Claim 1 above, and Rodriguez further discloses wherein the authentication result is a validation fault ([98, 99]).  

Claim 6:	Rodriguez in view of Anderson discloses the method as for Claim 1 above, and Rodriguez further discloses wherein: 
the remote device is a validation device ([52 “server can analyze the extracted physical characteristics and compare the extract characteristics against a database of characteristics extracted from known valid ID documents,” 53 “authentication server,”]); 
information that corresponds to the authentication result is output by the validation device with a prompt for validation information ([32 “application output generated by an application remotely executing on a server 106 or other remotely located machine. In these embodiments, the client device 102 can display the application output in an application window, a browser, or other output window. In one embodiment, the application is a desktop, while in other embodiments the application is an application that generates a desktop,”]); and 
the method includes receiving the validation information from the validation device ([32]).  

Claim 7:	Rodriguez in view of Anderson discloses the method as for Claim 1 above, and Rodriguez further discloses: 
wherein the remote device is a user device of the third user ([32]); and 
information that corresponds to the authentication result is output by the user device ([30-32]).  

Claim 9:	Rodriguez in view of Anderson discloses the method as for Claim 1 above, and Rodriguez further discloses: 
wherein the first set of data is encrypted while the first set of one or more values that correspond to the first set of data is determined ([57 “encryption markers,” 101-106]).  

Claim 10:	Rodriguez discloses the method as for Claim 1 above, and Rodriguez further discloses: 
wherein the second set of data is encrypted while the second set of one or more values that correspond to the first set of data is determined ([57 “encryption markers,” 101-106]).  

Response to Arguments
	Applicants arguments and amendments, see Remarks/Amendments submitted 25 July 2022 with respect to the rejection of claims 1, 2, 4-7, and 9-12 have been carefully considered and are addressed below.

Claim Rejections - 35 USC § 101
	The Examiner, per analysis of the instant invention under the requirements of the 2019 PEG has determined that the instant invention, while directed to a judicial exception as explained previously, is further determined to be directed to a practical application, and is therefore patently eligible under the requirements of the 2019 PEG.
	The instant invention is determined to be directed to the practical application of integrating the review of information with respect to the authentication of identification documents such as with machine learning procedures implemented by systems implemented across multiple entities, users, and processing systems, and thereby increasing the accuracy of such reviews and the time and efficiency of document reviews.  The Examiner is guided at least by disclosures contained in the written description as published at least at paragraph [21].

Claim Rejections - 35 USC § 102
Applicant’s arguments and amendments, see Remarks/Amendments, filed 25 July 2022, with respect to the rejection(s) of claim(s) 1, 2, 4-7, and 9-12 under 35 USC 102 (a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of previously relied upon reference Rodriguez in view of newly relied upon reference Anderson.  
The submitted amendments to the claims more clearly specify the implementation of first and second authentication models which are separately trained relative to collected values such as entity derived from and various data values.  As cited to above, Anderson discloses the implementation of a range of machine learning authentication models with regard to occurring transactions at first and second entities or merchants, and communication of authentication results to remote devices, as claimed by the instant invention.  Therefore the rejection of all pending claims under 35 USC 102 (a)(1) is withdrawn and the pending claims are now rejected under 35 USC 103 in view of the combination of Rodriguez in view of Anderson.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Please see attached References Cited form 892
See Koottayi et al. (20180288063) for disclosures related to the monitoring or user access and activities and determining or detecting system threats by the evaluation of behavior models.  See at least paras. [60]-[65] and [70]-[77]
See Loganathan et al. (20180247312) for disclosures related to the collection of mobile device transaction information, aggregating a set of risk signals related to a device, and the application of risk rules for the generation of a risk score.  See at least paras. [54]-[72] and Figure 3.
See Muddu et al. (9,516,053) for disclosures related to the detection of systemic anomalies and threats produced by connected devices connected by a variety of means including cloud systems and intranet systems.  See at least 9:32-67 and 10:1-64.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682